Citation Nr: 1732766	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a back disorder, to include degenerative disc disease and arthritis.


REPRESENTATION

Appellant represented by:	Susan Paczak


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2013, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In June 2013, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's bipolar disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during active duty beyond the natural progression of the disease. 

2.  The record contains no objective medical evidence showing the Veteran's back disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bipolar disorder have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Bipolar Disorder and the Presumption of Soundness

The Veteran claims service connection for bipolar disorder.  Specifically, the Veteran claims "my mental illness got worse while in basic, I became suicidal.  I could work with my illness before on no medicine, now after service I can't work or sleep and have to take meds."
At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304 (b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When the veteran is presumed sound at entrance, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that the condition was not aggravated by service, and, that any increase in severity was due to the natural progress of the disease.  See id. 

	1. Preexisting condition

In this case, the Veteran's June 1989 enlistment examination fails to note any psychiatric abnormalities and the Veteran was deemed qualified for enlistment.  However, the Veteran's medical records prior to her military service show an extensive history for psychiatric treatment that began at age 17.  In February 1974, the Veteran was admitted to Warren State Hospital, by court order, because of suicidal threats and acute psychotic episodes.  In November 1985, psychological studies were performed on the Veteran at Warren State Hospital and she was diagnosed with "Axis I: Bipolar Disorder, Manic."  The Veteran expressed suicidal ideation, was prescribed Thorazine, and began lithium therapy.  The Veteran was admitted for psychiatric care no less than four times in 1985; one such admission was for a period of five months.

During service, the Veteran was admitted to the hospital in July 1989 after a psychiatric "episode", and the Veteran remained in the hospital for behavioral and emotional observation until her discharge from service in August 1989.  The Veteran was again diagnosed with bipolar disorder.

Therefore, despite the presumption of soundness, there is clear and unmistakable evidence (pre-service medical records and diagnoses) showing her bipolar disorder pre-existed her entry to service.

	2. Increase in Disability During Service

The final prong of the presumption of soundness that VA must satisfy in order to rebut the presumption is that the Veteran's condition was not aggravated by military service.  As noted above, the Veteran served on active military duty from June 1989 to August 1989, almost a month of which was spent in the hospital for psychiatric observation and evaluation.  

The record includes conflicting medical opinions as to whether the Veteran's bipolar disorder was aggravated during her military service.  The Veteran submitted several letters written by Dr. Gregory Richards.  The most recent of these letters, written in September 2014, supports the Veteran's assertion that her military service "...aggravated her bipolar condition requiring re-hospitalization at Fort Jackson."  In an October 2012 letter, Dr. Richards' references several of the Veteran's hospitalizations due to psychological episodes prior to service, but ultimately concludes that the Veteran "had been clearly doing better with her bipolar disorder with 3 years of hospitalization free time." (referencing the three years immediately preceding the Veteran's enlistment).  A letter from Dr. Richards dated in May 2008 stated "Boot Camp appears to have exacerbated her pre-existing Bipolar Disorder and caused decompensation, hospitalization and eventual discharge from the service."  

Since there is some positive evidence of record indicating the Veteran's bipolar disorder was aggravated during service, it cannot be said that it is clear and unmistakable her condition was not aggravated during service.  

	3. Aggravation Beyond Normal Progression

However, even accepting that there was an increase in symptomatology during service, the relevant question is whether that increase is due to the natural progress of the disease.  See, e.g., Horn.

With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran submitted several letters written by Dr. Richards.  The most recent of these letters, written in September 2014, stated that it is impossible to say, with certainty, that "this may only have been a normal progression of her bipolar illness but the aggravation appeared to be directly responsible to stressors within the service."  This opinion is not persuasive for several reasons.  First, the question of whether any aggravation was beyond the normal progression of the disease was not really answered in the Veteran's favor by Dr. Richards.  He stated this "may" have been normal progression, which is speculative.  Second, Dr. Richards underlying factual predicate about "stressors within the service" is contradicted by the contemporaneous evidence.  Medical professionals who cared for the Veteran during service were in a better position to determine her mental state and any "stresses" she may have had at that time leading to increased symptoms, than a doctor looking at the record more than 20 years later.  This is not only because those doctors during service were directly able to observe and evaluate the Veteran at the time of service, but also because any statements the Veteran made to Dr. Richards 20 years later about her condition were made in conjunction with a claim for compensation.  Here, the contemporaneous evidence does not show the Veteran's symptoms and hospitalization during service were due to military stress.  Rather, the examiner from Warren State Hospital, who provided care for the Veteran during her in-service psychiatric hospitalization, ultimately concluded that the stress which led to the Veteran's psychiatric episode during service was not based on her enlistment.  Following observation, the doctor during service concluded "...and it seemed that not much of the stress that precipitated away the episode in her illness was situational and secondary to her enlistment."  Dr. Richards' conclusion that military stresses led to the in-service hospitalization is also rebutted by records provided by the Social Security Administration (SSA).  An examiner, following a September 1985 hospitalization for an acute psychotic state of mania, concluded "[the Veteran] never recovered from the precipitating symptoms which were begun with the death of her father-in-law in May of 1985.  Following that time, she decompensated and was unable to function."  

For these reasons, the Board finds Dr. Richards' opinions to be of limited probative value.  First, his opinions focused more on the question of whether the Veteran's bipolar disorder was aggravated by service, but not on the pertinent question here of whether that aggravation was due to the natural progression of the disorder.  In fact, he states this "may" have been the case.  Second, his opinions are diminished in probative value by the more contemporaneous evidence.  

In contrast, the opinion obtained in February 2017 clearly and persuasively addresses the question of whether the in-service aggravation was due to the natural progression of the condition.  This opinion was from a board of three VA clinical psychologists to specifically address the question of aggravation.  All three psychologists independently reviewed the Veteran's file and rendered an opinion by consensus.  The psychologists concluded "the veteran's diagnosis of Bipolar I Disorder, severe, with psychotic features, which clearly and unmistakably existed prior to service, was less likely than not permanently aggravated beyond the normal progression of the disorder, by military service."  In support of this finding, the report references several pieces of medical evidence in the record.  One piece of evidence referenced, the May 2008 letter from Dr. Richards stating "Boot Camp appears to have exacerbated her pre-existing Bipolar Disorder and caused decompensation, hospitalization and eventual discharge from the service," was found to be erroneous by the VA examiner because "it is inappropriate and inaccurate to judge the overall severity of a long term, severe, episodic illness based on a short period of time."  The February 2017 examiners also noted that "if anything, the Veteran appears to have potentially experienced more stability (as defined by hospitalization-free periods of time) following her military service.  Records do not describe inpatient hospitalizations from 1994-2007."  The service treatment records also noted a history of serious mental illness in first-degree relatives, suggesting a genetic predisposition to experiencing severe mental illness, which also argued against the contribution of transient situational factors (such as a very short period of service in the military) to overall illness severity.  In fact, the psychologists noted the Veteran's bipolar disorder was "already very severe prior to her entrance into the service," and had resulted in 8 hospitalizations with at least one of the stays being several months in duration.  The psychologists also noted the medical principles of bipolar disorder, noting that according to the DSM-5, it is by definition episodic and cyclical, and previous very severe episodes would be expected to beget future very severe episodes.

The conclusion of the board of three VA psychologists was based on a review of the Veteran's entire claims file and the conclusions reached were supported by adequate reasons and bases.  As such, the Board finds the VA psychologists' reporting of the evidence and medical opinions to be probative and persuasive.  See e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

The Board has considered the Veteran's lay statements, as well as buddy statements, with regard to the aggravation of her bipolar disorder.  Although the Veteran is competent to report experiencing psychiatric symptoms, her statements are not entirely credible.  The Veteran claims that prior to service, she had no desire to harm herself and was able to control her disability without the use of medication.  That statement is directly contradicted by medical records from the Warren State Hospital.  For instance, in records dating back to as early as 1984, the Veteran was noted as having expressed suicidal ideations and suicidal threats on multiple occasions.  During one court ordered admission to Warren State Hospital, the examiner noted the Veteran had "manic episodes, argumentative, denied problems, lacks judgment and insight, unable to care for herself, unable to solve problems, poor sleep and appetite, and poor compliance with aftercare."  Then, during service, the Veteran was admitted for situational depression and suicidal thoughts.  To the extent the Veteran is trying to claim the symptoms she had during service were somehow different than or worse than the symptoms she had prior to service, that is simply not true based on the pre-service hospitalization records. 

To the extent the Veteran or the various people (prior employer and siblings) submitting statements on her behalf are opining her condition was aggravated by service, this is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case -whether the Veteran's bipolar disorder was aggravated by active duty service - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

Based on all the foregoing, the Board finds the Veteran's pre-existing bipolar disorder did increase in symptomatology during her active duty service.  However, the medical evidence, including the well-reasoned report from the board of three VA psychologists and the contemporaneous determinations by the treating medical professionals during service, establishes that the increase in symptomatology was due to the natural progression of her pre-existing disease.  Accordingly, the Board finds that the presumption of aggravation has been rebutted by clear and unmistakable evidence. Since there is clear and unmistakable evidence that the pre-existing bipolar disorder was not aggravated by service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111 ), it necessarily follows that such disorder was not, in fact, aggravated by service (38 U.S.C.A. § 1131 ). Consequently, service connection is denied.


Therefore, in the present case, the Board finds that the evidence clearly and unmistakably shows that the Veteran's bipolar disorder pre-existed her active service and was not aggravated beyond the normal progression during or as a result of her active service.  Thus, service connection is not warranted for bipolar disorder.

Back Disability

The Veteran claims service connection for degenerative disc disease in her back.  Specifically, the Veteran claims that during service, while running, she became dizzy due to the heat and fell on a rock, where she felt her back "snap twice."

The Veteran's entrance examination fails to note any condition involving the back, and she was found to be qualified for enlistment in June 1989.  No diagnosis of any back condition is shown in active military service, nor is any evidence of degenerative disc disease and/or arthritis shown within one year of discharge.  The Veteran's service records do contain notes of an injury sustained while running during boot camp; however, the Veteran's complaints were entirely focused on her right knee, with no complaints of back pain.  The Veteran was ultimately discharged from service for an unrelated medical condition.

In February 2015 the Veteran was afforded a VA examination to assess her thoracolumbar spine condition.  The examiner noted the results of an April 2014 MRI that revealed facet hypertrophy at L4/S1, an annular tear at L4/L5, no evidence of an acute disc herniation or stenosis, and lateral recess encroachment was identified at L4/L5 and L5/S1.  The impression of the thoracic spine was mild degenerative changes and scoliosis; however, the Veteran's back complaints did not involve the thoracic spine at this time.  The examiner ultimately concluded that the Veteran's degenerative disc disease, arthritis, and spondylosis (current back condition) is less likely as not due to or aggravated by the Veteran's active military service.  As rationale, the examiner noted that there is no objective medical evidence of a back injury in the Veteran's service treatment records, and, that the first objective medical evidence of record is an x-ray of the lumbar spine conducted in August 1998.

As noted, the first objective medical evidence of a back condition are records from the Meadville Medical Center, which contain the results of an x-ray performed in August 1998 which revealed "Impression: No significant abnormality of the lumbar spine or pelvis."  The Board notes that this x-ray was conducted nearly 10 years after the Veteran's exit from military service.

The Veteran also submitted additional private medical treatment records.  A December 2006 MRI of the lumbosacral spine revealed that the lumbar vertebral bodies maintained normal height, morphology and signal intensity, mild disc desiccation at L4-5 and L5-S1 and mild loss of intervertebral disc height with minimal desiccation at L2-3.  The L4-5 level showed mild facet arthropathy and the L5-S1 level showed minimal facet arthropathy.  Degenerative disc disease was found at L2-3.  A September 2013 physical exam notes complaints of right side lower back pain and pain at the base of the Veteran's neck after falling down one step the night prior.  

Medical treatment records have been provided by the Social Security Administration and associated with the record in November 2007.  On an undated document titled "Pain History" containing a diagram of the human body, the Veteran indicated that she feels pain at the base of her neck, her right lower back, and right leg.  The form also contains several questions, one of which involves the cause of the Veteran's back pain, to which the Veteran's response was "don't know arthritis or out of place? Maybe." [sic].  

The Veteran's pre-military employment included operating her own farm that included baling hay, milking cows, and "general farm work", and, a job at a convenience store unloading trucks, stocking inventory and running the cash register.  The Veteran returned to work at the same convenience store after service and resumed her prior duties.  The February 2015 VA examiner ultimately concluded that the Veteran had work prior to, and after, military service which involved heavy lifting and repetitive motions of the back which may have contributed to her current back condition.

Accordingly, based on the lack of objective medical evidence of a back injury during service, or treatment for a back injury during service, and, the fact that an x-ray performed nearly 10 years following military service revealed no significant abnormality of the lumbar spine or pelvis, the claim for service connection must be denied.  This is based not merely on the absence of in-service treatment, but on the fact that the Veteran did seek treatment for an alleged fall, but only reported knee problems at that time.  Since she had an opportunity to also report back symptoms or injury but did not do so, her statements now that she injured her back at that time are simply not credible.  This denial is also based on the fact that when she reported the history of her back condition to medical professionals after service, she never reported an in-service injury or dated her symptoms back to service.

The evidence is not in equipoise, so the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a back disability is denied.

Duties to Notify and Assist

To date, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with the conduct of her Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

ORDER

Entitlement to service connection for bipolar disorder is denied.

Entitlement to service connection for a back disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


